Citation Nr: 1430814	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  09-19 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for sinusitis, status post upper respiratory infections.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to February 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In June 2012, the Board remanded this matter for further development.

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) reveals documents that are either not pertinent to the present appeal or are duplicative of the evidence in the paper file.


FINDINGS OF FACT

1.  In-servcie respiratory infections were acute and resolved without residual disability.

2.  Sinusitis was not manifest in service, is unrelated to the upper respiratory infections in service, and is not otherwise attributable to service.


CONCLUSION OF LAW

Sinusitis, status post upper respiratory infections, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided a pre-adjudication VCAA notice letter in October 2007.  The Veteran was notified of the evidence needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim. 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Available service treatment records, post-service medical records, and lay statements have been associated with the record.  Pursuant to a Board remand in June 2012, VA afforded the Veteran an adequate examination and obtained a medical etiological opinion with respect to his respiratory disability.  A clarifying medical opinion was obtained in November 2012.  The VA examiner reviewed the evidence of record, considered the Veteran's history and statements, and rendered a medical opinion based upon the facts of the case and his knowledge of medical principles.  Thus, the Board finds that the RO substantially complied with the Board's remand instructions.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010) ("It is substantial compliance, not absolute compliance, that is required" under Stegall v. West) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Pertinent Law and Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).  

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran avers that his chronic sinusitis is related to service.  Specifically, the Veteran claims that his current sinusitis is related to the upper respiratory infections that he had during service.  

The Veteran's head, nose, sinuses, mouth and throat, and lungs and chest were normal upon examination at entry into service.  He had no respiratory complaints upon entry.  Service treatment records show that in June 1974, the Veteran complained of a cold for 2 days and had congestion in his head and chest.  In October 1974, he complained that his chest was stopped up and he had been coughing up phlegm for about 3 days.  In December 1974, he was again noted as having a cold and cough; an impression of upper respiratory disease secondary to tonsillitis was noted.  A November 1975 radiographic report noted several calcified granulomas in the right chest with no evidence of active cardiopulmonary disease.  Upon separation examination in November 1975, the Veteran's head, nose, sinuses, mouth and throat, and lungs and chest were normal upon clinical examination.  In February 1976, the Veteran had his physical condition confirmed (no change since the separation examination) and he was qualified for separation from service.

The post-service evidence reveals that the Veteran had upper respiratory conditions, such as sore throat, cough, congestion in connection with colds in 2003 and 2004.  Upon VA examination in March 2008, the Veteran reported to the examiner that he had frequent colds and he was never diagnosed with chronic sinusitis before.  He reported that he develops a cold in fall or winter of every year that lingers for weeks for which he treats with over-the-counter medications and occasional antibiotics.  Upon examination, the Veteran was noted to have no diagnoses for chronic sinusitis, but was diagnosed with seasonal upper respiratory infections.  The examiner concluded that the Veteran's claimed chronic upper respiratory infections were not caused by or a result of conditions treated in service.  

The Board found that the March 2008 examiner's diagnosis of seasonal upper respiratory infection was at odds with his opinion that the Veteran did not have a chronic upper respiratory infection at all, thus the matter was remanded for a new examination and medical opinion.  In July 2012, the Veteran underwent another VA examination.  He was diagnosed with chronic sinusitis.  However, the medical opinion was unclear, contradictory, and did not contain sufficient rationale.  Thus, in November 2012, a clarifying medical opinion was sought as to whether the Veteran currently has sinusitis or chronic upper respiratory infections that is related to service.  The opinion was rendered by a different physician.  The November 2012 physician examiner also reviewed the Veteran's case file, history, examination findings, all pertinent data, and rendered a negative nexus opinion based upon the facts of the Veteran's case and medical principles.  See infra.

The Veteran has not been shown to currently have any other respiratory pathology other than chronic sinusitis.  See July 2012 VA Examination.  As there is a current disability and in-service diagnoses of respiratory infections, the crux of the matter turns on whether or not a nexus exists between the Veteran's currently diagnosed sinusitis and his noted in-service diagnoses of upper respiratory infections.  See 38 C.F.R. § 3.303(a); Holton, 557 F.3d at 1366.

In this case, with regards to nexus, there has not been a medical professional who has asserted a positive link between the Veteran's current sinusitis and his respiratory infections in service.  See Jandreau, 492 at 1377.  Regardless, the Court has found that medical evidence is not always or categorically required in every instance to establish the required nexus or linkage between the claimed disability and the Veteran's service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The Board acknowledges that the Veteran is certainly competent to report symptomatology with respect to his respiratory symptoms that he experienced in service and thereafter.  See Layno, 6 Vet. App. at 470 (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Thus, the Veteran's statements as to the manifestations of his respiratory symptoms since service and any statements as to the onset and duration of his current disability is competent evidence.  Furthermore, the Board will accept the credibility of the Veteran's lay statements as to the onset and frequency of his respiratory symptoms.  More specifically, he reported during a VA examination, that he had frequent colds during service and that in fall or winter of every year he develops a cold that lingers.  (To the extent that the representative argued that the Veteran had a medically chronic condition during service, such statement is not consistent with the Veteran's report and such argument is not given much probative weight.)

However, in weighing all of the medical and lay evidence of record, the Board accords the highest probative value to the November 2012 VA examiner's opinion which finds against a relationship between the Veteran's current chronic sinusitis and service.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (providing that it is the responsibility of the Board to weigh the evidence and determine where to give credit and where to withhold the same).  The VA examiner provided a valid medical analysis supported by medical theory to the salient facts of this case in reaching a conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The examiner explained the difference between what is a chronic versus intermittent upper respiratory infection.  In this regard, he explained that a seasonal upper respiratory infection is intermittent while a chronic one is continuous in its symptomatology.  After consideration of the Veteran's in-service respiratory symptomatology, the examiner attributed the upper respiratory illnesses in service to a normal intermittent upper respiratory infection (viral), the type that most Americans get during the course of one year.  Thus, the examiner essentially concluded that there are no residuals of an upper respiratory illness from service.  The examiner then went on to explain that the Veteran's current disability, the chronic sinusitis, was unrelated to the viral upper respiratory infections that he had in service.  He cited to a medical reference finding that there is no association between viral upper respiratory infections and the increased risk of sinusitis.  As such, the examiner concluded that the Veteran's chronic sinusitis was less likely than not caused or aggravated by service.

The VA physician's opinion was based on a review of the pertinent medical history and was supported by sound rationale rooted in medical theory, and thus, it provides compelling evidence against the Veteran's claim.  Accordingly, the Board accords greater probative weight to objective medical findings and the opinion provided by the November 2012 examiner.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) ("[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . the credibility and weight to be attached to these opinions [are] within the province of the adjudicator.").

To the extent that the Veteran is arguing a continuity of symptoms of his sinusitis since service, the Board notes that the theory of entitlement of 38 C.F.R. § 3.303(b) based on continuity of symptomatology is restricted to only those conditions covered in 38 C.F.R. § 3.309(a); sinusitis is not an enumerated condition.  See Walker, 708 F.3d 1331.  Thus, this theory of entitlement is not for application.  

The Board has carefully considered the arguments set forth by the Veteran and his representative.  In the representative's June 2013 appellate brief, he asserts that the Veteran's upper respiratory infection in service made it "far more difficult to ward off the effects of sinusitis.  And while the upper respiratory infection may not have caused the sinusitis, it does aggravate the symptomatology of sinusitis beyond its normal progression."  First the Board notes the VA examiner's findings that the Veteran did not have sinusitis in service.  We reiterate that the respiratory symptomatology noted in service was in connection with an acute upper respiratory condition, one which has resolved prior to separation from service.  Nevertheless, the theory of secondary service connection is not for application in this instance as the Veteran does not have a service-connected respiratory disability, thus there cannot be any aggravation of "symptomatology of sinusitis" that is proximately due to, the result of, or aggravated by a service-connected disease.  See 38 C.F.R. § 3.310.

In sum, the most probative, competent and credible evidence of record demonstrates that the Veteran's chronic sinusitis did not have its onset in service and is otherwise unrelated to the in-service upper respiratory infections, which were acute and transitory without residuals.

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection for sinusitis, status post intermittent upper respiratory infections.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.



ORDER

Service connection for sinusitis, status post intermittent upper respiratory infections, is denied.




____________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


